Citation Nr: 0816309	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg wound.

2.  Entitlement to service connection for dry swollen feet.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to an initial evaluation for post traumatic 
stress disorder (PTSD) in excess of 10 percent disabling.

6.  Entitlement to an initial evaluation for lumbosacral 
strain disability in excess of 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002, April 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran testified at a June 2006 video conference 
hearing.

In March 2007, the Board remanded the issues on appeal to the 
Appeals Management Center (AMC) for additional procedural and 
evidentiary development.  The AMC issued a supplement 
statement of the case (SSOC) in January 2008 and in a letter 
dated that same month informed the veteran's State Veterans 
Service Officer (SVSO) that additional argument may be 
submitted within 60 days of the letter.  The SVSO did not 
submit a response and the case was recertified to the Board.    
 
The issues of service connection for hypertension, secondary 
to diabetes mellitus and of initial ratings for PTSD and 
lumbar spine disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC 
in Washington, DC.


FINDINGS OF FACT

1.  Right leg scar (claimed as residuals of a right leg 
wound) was manifested in service and is attributable to 
service.

2.  There is no competent evidence establishing that the 
veteran currently has a disability manifested by dry swollen 
feet.

3.  There is no competent evidence that relates the veteran's 
benign prostatic hypertrophy to service or any incident of 
service, including exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right leg wound is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for dry swollen feet is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Service connection for benign prostatic hypertrophy, to 
include as due to exposure to herbicides in service, is not 
established. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In this decision, the Board grants service connection for 
residuals of right leg wound (diagnosed as scar, right leg) 
which represents a complete grant of the benefit sought on 
appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required with respect to this issue.

The Board will proceed with a discussion of the veteran's 
claims for service connection for dry swollen feet and benign 
prostate hypertrophy.  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied for both claims, and hence no rating or effective date 
will be assigned with respect to the claimed conditions.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims that the Board is deciding at this 
time, VA has obtained service medical records, assisted the 
veteran in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not afforded VA examinations to obtain opinions in 
connection with the claimed foot condition and benign 
prostatic hypertrophy because there is no evidence of a 
current foot condition and there was no inservice event 
related to the prostate.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection - General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Residuals, Right Leg Wound

The veteran is claiming service connection for residuals of 
an injury to the right leg which he attributes to an injury 
incurred during combat.  The veteran has testified that he 
received a shrapnel wound to the right leg during service and 
that he received treatment in the field.     

The veteran's service awards include the Combat Infantryman 
Badge and the Purple Heart.  Therefore, the Board concludes 
that the veteran's statements regarding his right leg injury 
are consistent with the circumstances, conditions, and 
hardships of the veteran's combat service and are for 
application for purpose of this issue.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

The veteran's service medical records do not show a wound to 
the right leg.  

On VA examination in February 2004, the veteran reported a 
history of shrapnel wound to his right leg and was diagnosed 
as having a scar on the right lateral lower leg with 
secondary ischemic dermatitis.  The examiner concluded that 
given the history of the veteran being in combat and the 
clarity of the history of the injury, it is more likely than 
not that the identified scar on the right leg is related to a 
shrapnel wound.  

The veteran has reported injury to his right leg during 
service and the Board finds such history to be credible in 
light of the veteran's combat service.  Furthermore, a VA 
physician believed that the veteran's scar on the right leg 
was related to a shrapnel wound.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.

Thus, the factual circumstances in this case present a 
situation in which the evidence is at least in equipoise as 
to whether residuals of a right leg wound (diagnosed as scar, 
right leg) had its origins during service.  After resolving 
all reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for residuals of right leg wound is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Dry Swollen Feet

The veteran is claiming service connection for dry swollen 
feet which he states he incurred during service.   

As noted above, the veteran's service personnel records show 
that he engaged in combat while in service, but in this case, 
he does not claim that his dry swollen feet were a result of 
combat. Therefore the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application for purposes of this 
issue.

The veteran's service medical records do show any complaints 
or diagnoses pertaining to the feet.  

On VA examination in February 2004, the veteran reported that 
his feet were swollen at one time.  He did not remember the 
exact date.  He reported using oil on his feet at night and 
that he still has occasional swelling, but could not say how 
often this occurred.  He stated that the swelling usually 
resolved overnight.  Examination of the feet revealed that 
they were warm and peripheral pulses were positive 
bilaterally.  There were no sores or ulcerations on his feet.  
There was no edema.  A diagnosis pertaining to the feet was 
not provided.

The Board finds that service connection for dry swollen feet 
is not warranted.  In this respect, although the veteran 
reports occasional swelling of the feet, there is no evidence 
of a current disability of the feet.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  To the extent that the veteran may have 
intended to assert that he has the claimed condition due to 
participation in combat, 38 U.S.C.A. § 1154 does not alter 
the fundamental requirements of a diagnosis, and a medical 
nexus to service.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for dry swollen feet is not 
warranted.

Benign Prostatic Hypertrophy

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The veteran's service medical records do not show any 
complaints or findings concerning the prostate.

On VA examination in February 2004, the veteran reported 
receiving treatment for benign prostatic hypertrophy.  He 
stated that his symptoms were decreased stream and post void 
dribbling.  He was diagnosed as having benign prostatic 
hypertrophy.  

VA outpatient treatment records dated from 2004 to 2007 show 
that the veteran was receiving treatment for benign prostatic 
hypertrophy.

Under the regulation, benign prostatic hypertrophy is not a 
presumptive condition associated with herbicide exposure.  
Thus, there is no basis for a grant of service connection for 
benign prostatic hypertrophy on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
based on exposure to Agent Orange.  

In order to prevail on direct service connection there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Although there is medical evidence that the veteran currently 
has benign prostatic hypertrophy and it is presumed that he 
was exposed to herbicides in service, the claim fails on a 
direct basis because there is no medical evidence of a nexus 
between the veteran's exposure to herbicides and his benign 
prostatic hypertrophy.  Furthermore, there is no medical 
evidence of a prostate disorder in service or any indication 
that any current prostate disorder is due to service.  The 
Board is left with the veteran's opinion on medical causation 
but must note again that the veteran, as a lay person, is not 
competent to provide a medical nexus opinion.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for benign prostatic hypertrophy, and that 
being the case; the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for benign prostatic hypertrophy is not established, and the 
claim must be denied.


ORDER

Service connection for residuals of a right leg wound 
(diagnosed as scar, right leg) is granted.

Service connection for dry swollen feet is denied.

Service connection for benign prostatic hypertrophy is 
denied.


REMAND

The Board finds that further development is warranted with 
regard to the veteran's claims for service connection for 
hypertension, secondary to diabetes mellitus and of initial 
ratings for PTSD and lumbar spine disabilities.

The medical evidence reflects a current diagnosis of 
hypertension.  On VA examination in February 2004, the 
examiner concluded that the veteran's  hypertension was not 
caused by his service-connected diabetes.   

Although the examiner concluded that the veteran's 
hypertension was not associated with his diabetes mellitus, 
the examiner did not address the question of whether the 
veteran has an additional disability resulting from 
aggravation of his non-service-connected hypertension by his 
service-connected diabetes mellitus. A disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  A claimant is also entitled to service connection 
on a secondary basis when it is shown that a service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, a more definitive medical opinion on the 
question of whether there has been a measurable permanent 
increase of a non-service-connected disability caused by a 
service-connected disability is also needed.

With regard to his service-connected lumbar spine and PTSD 
disabilities, the veteran has contended they have increased 
in severity since his last VA examinations for those 
conditions.  The Board noted in the March 2007 remand, that 
the veteran's claims for increased initial evaluations for 
PTSD and lumbar spine disabilities could not be fairly 
decided on the basis of the medical evidence currently of 
record.  The AMC obtained VA outpatient treatment records 
dated from 2004 to 2007 which show ongoing treatment for back 
pain and PTSD.  The veteran however, was not afforded VA 
examinations to determine the current severity of his 
service-connected disorders.  

Accordingly, in order to afford the veteran due process of 
law, he should be scheduled to undergo current VA 
examinations in order to assess the status of his service-
connected PTSD and lumbar spine disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination with regard to his 
claim for service connection for 
hypertension secondary to diabetes 
mellitus.  All indicated tests should be 
accomplished. The claims folder and a copy 
of this REMAND must be made available to 
the examiner.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current hypertension, 
is proximately due to, or the result of, 
the service-connected diabetes mellitus.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current hypertension, 
has been worsened by the veteran's 
service- connected diabetes mellitus.  If 
the veteran's hypertension was aggravated 
by his service-connected diabetes 
mellitus, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the hypertension before the 
onset of aggravation.

2.  Schedule the veteran for appropriate 
VA examinations to determine the current 
severity of the service-connected PTSD and 
lumbar spine disabilities.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners.  The 
examiners should assess all current 
symptomatology related to the service-
connected PTSD and lumbar spine 
disabilities, and any other disorders 
associated therewith.  

3.  After completion of the foregoing, 
readjudicate the veteran's claim for 
service connection for hypertension, 
secondary to service-connected diabetes 
mellitus, and initial rating claims for 
PTSD and lumbar spine disabilities.  The 
readjudication of the lumbar spine 
disability must include consideration of 
both the current rating criteria for back 
disorders and that in effect prior to 
September 2002 and September 2003.  If the 
determination of any of these claims 
remain unfavorable to the veteran, the AMC 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


